Case 1:20-cr-00537-JPC Document 30 Filed 12/22/20 Page 1 of 2

 

Bb. |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA : WAIVER OF RIGHT TO BE
PRESENT AT CRIMINAL
~ PROCEEDING
MARIO DE LA ROSA,
20 -CR- 537 (JPC)
Defendant. :
x

 

Check Proceeding that Applies

_X_

Entry of Plea of Guilty

] am aware that I have been charged with violations of federal Jaw. I have consulted with
my attorney about those charges. I have decided that I wish to enter a plea of guilty to
certain charges. ] understand I have a right to appear before a judge in a courtroom in the
Southern District of New York to enter my plea of guilty and to have my attorney beside
me as I do. I am also aware that the public health emergency created by the COVID-19
pandemic has interfered with travel and restricted access to the federal courthouse. I have
discussed these issues with my attorney. By signing this document, I wish to advise the
court that ] willingly give up my right to appear in person before the judge to enter a plea
of guilty. By signing this document, I also wish to advise the court that I willingly give up
any right I might have to have my attorney next to me as I enter my plea so long as the
following conditions are met. [ want my attorney to be able to participate in the proceeding
and to be able to speak on my behalf during the proceeding. I also want the ability to speak
privately with my attorney at any time during the proceeding if I wish to do so.

Mario De La Rosa Mlarce Pe Lia Keaa (SK) 12/10/2020

 

Print Defendant’s Name Signature of Defendant Date

Sentence

I understand that I have a right to appear before a judge in a courtroom in the Southern
District of New York at the time of my sentence and to speak directly in that courtroom to
the judge who will sentence me. I am also aware that the public health emergency created
by the COVID-19 pandemic has interfered with travel and restricted access to the federal
courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
discussed these issues with my attorney and willingly give up my right to be present, at the
time my sentence is imposed, in the courtroom with my attorney and the judge who will
impose that sentence. By signing this document, I wish to advise the court that I willingly
give up my right to appear in a courtroom in the Southern District of New York for my
Case 1:20-cr-00537-JPC Document 30 Filed 12/22/20 Page 2 of 2

 

sentencing proceeding as well as my right to have my attorney next to me at the time of
sentencing on the following conditions. I want my attorney to be able to participate in the
proceeding and to be able to speak on my behalf at the proceeding. I also want the
ability to speak privately with my attorney at any time during the proceeding if 1 wish to

 

do so.
Mario De La Rosa Wlaree De La Koad (5) 12/10/2020
Print Defendant’s Name Signature of Defendant Date

[hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.

Sarah Kunstler Sanad, A tte 12/10/2020

Print Defense Counsel’s Name Signature of Defense Counsel Date

 

Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: .

 

 

 

Print Defense Counsel’s Name Signature of Defense Counsel Date

Accepted:

C€ han PP Cre nan SPL 1218/26
Print Judge’s Name Signature of Judge Date
